In an action, inter alia, to recover damages for assault, false arrest and malicious prosecution, defendant General Motors Acceptance Corporation appeals from an order of the Supreme Court, Kings County, dated March 25, 1977, which denied its motion to dismiss the complaint as against it for failure to state a cause of action. Order affirmed, without costs or disbursements. While it is unlikely that plaintiff-respondent will recover against appellant in this action, particularly in view of the theories set forth in his complaint, we note that paragraph "Forty-Fifth” thereof alleges that appellant did not convey good title to him. Under this circumstance, the complaint is good as a pleading. Hopkins, J. P., Latham, Shapiro and Mollen, JJ., concur.